2018 UT App 156



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                      DANNY LEROY LOGUE,
                          Appellant.

                             Opinion
                        No. 20151092-CA
                      Filed August 16, 2018

            Fourth District Court, Provo Department
                The Honorable Derek P. Pullan
                         No. 111401543

              Herschel Bullen, Attorney for Appellant
       Sean D. Reyes and Christopher D. Ballard, Attorneys
                          for Appellee

    JUDGE GREGORY K. ORME authored this Opinion, in which
     JUDGES RYAN M. HARRIS and DIANA HAGEN concurred.

ORME, Judge:
¶1     Defendant Danny Leroy Logue appeals his convictions for
aggravated murder, a noncapital first degree felony, see Utah
Code Ann. § 76-5-202(3)(b) (LexisNexis 2017); possession of a
firearm by a restricted person, a second degree felony, see id.
§ 76-10-503(2)(a); and obstruction of justice, a second degree
felony, see id. § 76-8-306(3)(a). We affirm. 1



1. This appeal is the latest chapter in an ongoing saga concerning
an act of retaliation against a suspected informant. See generally
Logue v. Court of Appeals, 2016 UT 44, ¶ 7, 387 P.3d 976 (denying
Logue’s petition for extraordinary relief); State v. Morris, 2017 UT
App 112, ¶ 19, 400 P.3d 1183 (affirming the contempt
                                                      (continued…)
                           State v. Logue


                         BACKGROUND

                            The Shooting

¶2    Early in the morning on May 16, 2011, a man (Victim) was
discovered in the driveway of his home suffering from a gunshot
wound to his head. 2 Victim had been lying in his driveway for
more than four hours before his mother and sister found him.
Victim was transported to a hospital and later died.

¶3     Two months prior to Victim’s death, police officers
executed a search warrant on a storage unit owned by Yuri Lara,
a drug dealer who sold and transported drugs with Victim.
Officers discovered drugs and drug paraphernalia in the storage
unit, and Lara was arrested. Lara immediately suspected that
Victim had shared information with police officers because,
during the search, officers went directly to drug paraphernalia
that Lara assumed only Victim knew about.

¶4     Soon after the search, Lara approached one of his
customers (Customer) and asked Customer if he knew of anyone
willing to “beat somebody up.” Customer introduced Lara to
Darrell Wayne Morris, who agreed to assault Victim in exchange
for one ounce of methamphetamine from Lara, which at that
time was valued at $1200. Lara gave Morris half of the
methamphetamine upfront and showed Morris where Victim



(…continued)
adjudication of Darrell Wayne Morris, Logue’s co-defendant, for
Morris’s refusal to testify at Logue’s trial).

2. “In reviewing a jury verdict, we view the evidence and all
reasonable inferences drawn therefrom in a light most favorable
to the verdict. We recite the facts accordingly.” State v. Boyd, 2001
UT 30, ¶ 2, 25 P.3d 985 (citation and internal quotation marks
omitted).




20151092-CA                      2               2018 UT App 156
                         State v. Logue


lived. Morris then solicited Logue’s help, as both were members
of the same gang.

¶5      On the day before Victim’s death, Logue gave his
girlfriend (Girlfriend) money to buy .38 caliber ammunition from
Walmart. When Girlfriend returned from Walmart with the
ammunition, she found Logue with Morris and a friend (Friend).
All four of them spent the day together at Girlfriend’s trailer
home, and, around 2:00 a.m., Logue and Morris left, telling
Girlfriend and Friend that they were going “to go beat
somebody up.” Friend noticed that Logue had a gun and
suggested that he leave it. Logue replied that he needed it for
protection.

¶6      Once Logue and Morris reached Victim’s house, they
found Victim sitting on the porch with his cell phone in hand.
Upon seeing Morris and Logue, Victim stood up and tried to
make a call. But Logue shot Victim before he could successfully
dial. Lara, in the meantime, had been staying with Customer on
the night of Victim’s death. Several hours after the shooting,
Lara learned of Victim’s death and Customer recalled seeing
Lara do a “little jig” while exclaiming, “[Victim’s] dead.”
Customer and Lara parted ways, and Customer returned home
that afternoon to find Morris and Friend looking to collect the
remaining methamphetamine. Customer asked Morris if he had
seen Victim and Morris replied, “[W]ell let’s just say he’s not
going to testify.” Morris left without the other half-ounce of
methamphetamine, but Morris and Friend met Lara two days
later and collected it. Morris and Friend then returned to
Girlfriend’s trailer. Morris and Logue went into one of the
bedrooms for fifteen to twenty minutes, and when they
emerged, Morris had less methamphetamine than he did before
entering the bedroom.

                        The Investigation

¶7    Officers questioned Lara once they suspected his
involvement, and his alibi led them to Customer. Customer then



20151092-CA                    3              2018 UT App 156
                           State v. Logue


pointed them towards Morris and Logue. There was very little
physical evidence, however, to connect Logue to Victim’s death
because officers were unable to recover the weapon used to kill
Victim. Although phone records showed that Morris’s phone
was used near Victim’s house at the time of the shooting, and
that, from May 14, 2011, to May 22, 2011, 126 calls were made
between Lara’s and Morris’s phones, most of the State’s evidence
came from witnesses with knowledge of Logue’s involvement in
the shooting. For example, Girlfriend testified that Logue
admitted to her that he shot Victim, and Friend testified that
Morris told her it was Logue who shot Victim.

¶8      Declining to seek the death penalty, the State charged
Logue with one count of aggravated murder, a noncapital first
degree felony. See Utah Code Ann. § 76-5-202(3)(b) (LexisNexis
2017). Invoking five aggravating circumstances to support the
elevated murder charge, the State asserted that Logue killed
Victim: (1) “for pecuniary gain”; (2) “pursuant to an agreement
or contract for remuneration or the promise of remuneration”;
(3) to prevent him from testifying; (4) to prevent him from
“providing evidence or participating in any legal proceedings or
official investigation”; and (5) to retaliate against him “for
testifying, providing evidence or participating in any legal
proceedings or official investigation.” Id. § 76-5-202(1)(g)–(h), (k).

                              The Trial

¶9      During opening statements, Logue’s trial counsel
declared that there was no physical evidence tying Logue to
Victim’s murder. But on the fourth day of trial, the State sought
to enter into evidence a duplicate receipt obtained from
Walmart, dated the day before the murder. Officers learned of
the possible existence of such a document from Girlfriend’s
admission that, the day before the murder, she had purchased
ammunition at Walmart for Logue. But Girlfriend did not admit
this to officers until three years after the murder, approximately
five months before trial. Officers did not follow up on this
information until trial, and upon visiting the Walmart from



20151092-CA                      4                2018 UT App 156
                          State v. Logue


which Girlfriend claimed to have purchased the ammunition,
officers obtained a copy of a receipt for the sale of .32 caliber
ammunition at that Walmart on the day before the murder.
Because the receipt memorialized a cash transaction, it contained
no information bearing on who had purchased the ammunition.

¶10 When the receipt was finally shared with the State, it
sought to introduce the receipt into evidence. Defense counsel
objected. Agreeing that defense counsel should be given time to
investigate the receipt, the trial court delayed Girlfriend’s
testimony until the seventh day of trial. After Girlfriend’s
testimony, defense counsel again challenged the admissibility of
the receipt because of the State’s failure to disclose the receipt
until midtrial. Claiming that the admission of the receipt
violated the State’s duty to timely disclose all evidence and
unfairly prejudiced Logue, defense counsel requested that either
the receipt be excluded or there be a continuance or mistrial. The
court denied defense counsel’s motions and ruled that the State
had properly disclosed the receipt once it had been discovered.

¶11 After the State rested its case, defense counsel moved for
a directed verdict, arguing that there was insufficient evidence to
support an aggravated murder charge. The trial court denied the
motion. A jury convicted Logue on all charges, and he now
appeals.


            ISSUES AND STANDARDS OF REVIEW

¶12 Logue first contends that the trial court erred in denying
his motion for a directed verdict because there was insufficient
evidence to support the aggravating factors underlying his
murder conviction. Because a trial court’s ruling on a motion for
a directed verdict presents a question of law, we review it for
correctness, “giving no particular deference to the trial court’s
legal conclusions.” State v. Hirschi, 2007 UT App 255, ¶ 15, 167
P.3d 503 (citation and internal quotation marks omitted). And in
reviewing a trial court’s denial of a motion for a directed verdict



20151092-CA                     5               2018 UT App 156
                           State v. Logue


on the basis of insufficient evidence, “we will uphold the trial
court’s decision if, upon reviewing the evidence and all
inferences that can be reasonably drawn from it, we conclude
that some evidence exists from which a reasonable jury could
find that the elements of the crime had been proven beyond a
reasonable doubt.” State v. Montoya, 2004 UT 5, ¶ 29, 84 P.3d
1183 (brackets, citation, and internal quotation marks omitted).

¶13 Logue next contends the Walmart receipt was unfairly
prejudicial and, therefore, that the trial court erred in admitting
the receipt and in denying his motion for a new trial. We review
the admission of the receipt for an abuse of discretion. See State v.
Calliham, 2002 UT 86, ¶¶ 23–24, 55 P.3d 573. When we review
evidentiary rulings, we do so “with deference to the trial court
based on the presumption that the trial judge, having personally
observed the quality of the evidence, the tenor of the
proceedings, and the demeanor of the parties, is in a better
position to perceive the subtleties at issue than we can looking
only at the cold record.” Id. ¶ 23. A trial court’s denial of a
motion for a new trial is also reviewed for an abuse of discretion.
State v. Pinder, 2005 UT 15, ¶ 20, 114 P.3d 551.

¶14 Finally, Logue challenges the constitutionality of the
sentencing scheme in Utah Code sections 76-3-207.7 and
76-5-202. We review decisions concerning the constitutionality of
statutes for correctness. State v. Reece, 2015 UT 45, ¶ 18, 349 P.3d
712.


                            ANALYSIS

                   I. Sufficiency of the Evidence

¶15 Logue argues on appeal that there is insufficient evidence
in the record to support the factors underlying his aggravated
murder conviction. At oral argument, he narrowed this
argument by asserting that the evidence supports a conviction
for aggravated assault but not aggravated murder. In effect,



20151092-CA                      6                  2018 UT App 156
                          State v. Logue


Logue challenges his aggravated murder conviction on the
grounds that there is insufficient evidence to support (1) that he
had the requisite intent for murder and (2) that he committed the
murder for one or more of the reasons supporting his
aggravated murder conviction.

¶16 To be convicted of aggravated murder, the State had to
prove beyond a reasonable doubt that Logue “intentionally or
knowingly cause[d] the death of [Victim].” See Utah Code Ann.
§ 76-5-202(1) (LexisNexis 2017). 3 The State therefore had to show
either that it was Logue’s “conscious objective or desire to
engage in the conduct or cause the result,” or that he was “aware
of the nature of his conduct or the existing circumstances.” Id.
§ 76-2-103(1)–(2).

¶17     “It is well established that intent can be proven by
circumstantial evidence.” State v. James, 819 P.2d 781, 789 (Utah
1991). Because intent is “a state of mind, which is rarely
susceptible of direct proof, it can be inferred from conduct and
attendant circumstances in the light of human behavior and
experience.” State v. Robertson, 2005 UT App 419, ¶ 15, 122 P.3d
895 (citation and internal quotation marks omitted). “When
intent is proven by circumstantial evidence, we must determine
(1) whether the State presented any evidence that [the
defendant] possessed the requisite intent, and (2) whether the
inferences that can be drawn from that evidence have a basis in
logic and reasonable human experience sufficient to prove that
[the defendant] possessed the requisite intent.” State v. Holgate,
2000 UT 74, ¶ 21, 10 P.3d 346 (citation and internal quotation
marks omitted).




3. In 2017, the Utah Legislature amended the aggravated murder
statute; however, those amendments did not materially alter the
sections referenced in this opinion, and we therefore cite to the
most recent version of the Code for convenience.




20151092-CA                     7              2018 UT App 156
                          State v. Logue


¶18 The State presented evidence that Logue brought a gun
with him to Victim’s house, that Logue and Morris confessed to
others that Logue shot Victim after he saw Victim trying to dial
his phone, and that Victim’s body showed a gunshot wound but
no signs of an assault of less severity. Although there was some
direct evidence that Logue’s initial intent was to assault Victim,
the jury could have reasonably concluded that it was ultimately
Logue’s conscious objective to shoot Victim, given that he took a
gun to Victim’s house and shot Victim upon seeing him attempt
to place a call. Accordingly, there is sufficient evidence to
support the jury’s determination that Logue had the requisite
intent for murder.

¶19 Logue also contends that there is insufficient evidence to
support the aggravating factors that he killed Victim in
retaliation and to prevent him from participating or testifying in
any legal proceeding or investigation. 4 Section 76-5-202 elevates


4. Logue also argues that there is insufficient evidence to support
the aggravating factor that he committed the homicide for
pecuniary gain. See Utah Code Ann. § 76-5-202(1)(g) (LexisNexis
2017). At oral argument, both parties conceded that the jury
needed to find only one aggravating factor for an aggravated
murder conviction, and our opinion focuses on the three factors
considered in the body of the opinion. Even so, we conclude that
there is also sufficient evidence to determine that Logue killed
Victim for pecuniary gain. While Logue contends that the
agreement to beat up Victim was based on gang affiliation rather
than the promise of methamphetamine, there is evidence that he
was promised methamphetamine for helping Morris. Two
days after Victim’s murder, Morris and Friend went to
collect the half-ounce of methamphetamine from Lara. After
collecting the payment, they returned to Girlfriend’s trailer.
Morris and Logue took the methamphetamine and went into one
of the bedrooms. After fifteen minutes or so, they reappeared
and Morris had less methamphetamine than when he went
into the bedroom. It would have been reasonable for a jury to
                                                     (continued…)


20151092-CA                     8               2018 UT App 156
                           State v. Logue


murder to aggravated murder when, inter alia, “the homicide
was committed for the purpose of: (i) preventing a witness from
testifying; (ii) preventing a person from providing evidence or
participating in any legal proceedings or official investigation;
[or] (iii) retaliating against a person for testifying, providing
evidence, or participating in any legal proceedings or official
investigation[.]” Utah Code Ann. § 76-5-202(1)(k)(i)‒(iii).

¶20 When reviewing a sufficiency of the evidence claim, we
consider “whether a jury could, based on the evidence, make an
inference to support a guilty verdict, or whether the guilty
verdict rests upon mere speculation.” Salt Lake City v. Howe, 2016
UT App 219, ¶ 10, 387 P.3d 562. Inferences may be drawn from
direct or circumstantial evidence, but they “‘must be more than
speculation and conjecture to be reasonable.’” Id. ¶ 11 (quoting
United States v. Jones, 44 F.3d 860, 865 (10th Cir. 1995)). And “the
difference between an inference and speculation depends on
whether the underlying facts support the conclusion. A jury
draws a reasonable inference if there is an evidentiary
foundation to draw and support the conclusion.” Salt Lake City v.
Carrera, 2015 UT 73, ¶ 12, 358 P.3d 1067. We therefore review the
evidence and all reasonable inferences in a light most favorable
to the jury’s verdict. State v. Montoya, 2004 UT 5, ¶ 29, 84 P.3d
1183.

¶21 Logue asserts that the evidence supports his claim that he
only intended to assault Victim. But the evidence and all
reasonable inferences demonstrate that Victim was killed in
retaliation for “snitching” to police and to prevent Victim from
cooperating with police or testifying. And Logue concedes that
the evidence in this case at least demonstrates that he and Morris
“were going to beat [Victim] up for being a snitch.”


(…continued)
infer that Logue and Morris agreed to share the payment of
methamphetamine―valued at $1200 and thus constituting a
pecuniary gain―for harming Victim.




20151092-CA                     9                2018 UT App 156
                           State v. Logue


Additionally, when Customer asked about Victim after the
shooting, Morris stated, “[W]ell let’s just say he’s not going to
testify.” It therefore would not have been mere speculation for
the jury to infer that Logue shot Victim for the same reason that
he was planning to assault Victim, namely, to prevent him from
testifying. We conclude there is sufficient evidence to support
the jury’s finding that Logue committed the murder to prevent
Victim from testifying, to prevent Victim from providing
evidence or participating in any legal proceeding or official
investigation, and to retaliate against Victim for providing
evidence to officers that led to the search of Lara’s storage unit.
Because there was sufficient evidence to support the aggravating
factors relied on by the State, it follows that the trial court did
not err in denying the motion for a directed verdict.

             II. Admitting the Receipt into Evidence

¶22 Logue contends that the trial court abused its discretion in
admitting a copy of the Walmart receipt and in denying him a
new trial because the receipt’s prejudicial effect outweighed its
probative value. 5 We note at the outset that the receipt’s
importance seems quite minimal in evidentiary terms. Logue
never denied that Girlfriend bought him ammunition. And
whatever the source of the ammunition, the most damning
evidence was that Logue confessed to others that he shot Victim
the moment he saw him stand up, cell phone in hand and poised
to make a call. Logue concedes that the receipt had at least some
probative value because it helped strengthen Girlfriend’s
testimony that she purchased ammunition for him prior to the


5. In his brief, Logue also argued that the admission of the
receipt lacked relevance, but, at oral argument, he narrowed this
issue solely to the prejudicial effect of the receipt. He further
argued that the admission of the receipt violated his due process
right to a fair trial. He offers no support for this assertion other
than arguing that a constitutional error is not a harmless error.
We therefore decline to address these issues.




20151092-CA                     10               2018 UT App 156
                          State v. Logue


shooting. However, he argues that admission of the receipt
undermined defense counsel’s credibility with the jury because,
during his opening statement, defense counsel asserted that
“there was no physical evidence linking Logue to the murder.”6
And he claims that the appearance of the receipt portrayed
defense counsel as “disingenuous,” resulting in unfair prejudice
towards Logue because of his counsel’s inaccurate statement.

¶23 Under rule 403 of the Utah Rules of Evidence, a trial court
“may exclude relevant evidence if its probative value is
substantially outweighed by a danger of . . . unfair prejudice.” In
reviewing a trial court’s admission of evidence, “we indulge a
presumption in favor of admissibility.” State v. Dunn, 850 P.2d
1201, 1221‒22 (Utah 1993). Because all evidence is in a sense
prejudicial and “damaging to the party against whom it is
offered,” “the rule only requires that the trial court measure the
danger the evidence poses of causing unfair prejudice to a
defendant.” State v. Burke, 2011 UT App 168, ¶ 34, 256 P.3d 1102
(emphasis in original) (citations and internal quotation marks
omitted). Unfair prejudice therefore means that the evidence has
“an undue tendency to suggest decision on an improper basis.”
Id. (citation and internal quotation marks omitted).

¶24 Logue argues that by undermining defense counsel’s
credibility, the receipt “would inevitably tie the purchase” of the
ammunition to Girlfriend and the jury would be misled “into
making connections that were speculative at best.” But Logue’s
claim of unfair prejudice is unavailing. First, the receipt did not
really suggest defense counsel was untruthful. In his opening


6. Logue also argues that the receipt created unfair prejudice
because he “lacked sufficient time to defend against it.” But
when the State moved to admit the receipt, the trial court
delayed its decision on its admissibility and Girlfriend’s
testimony to give defense counsel time to investigate the
receipt―which counsel proceeded to do with the State’s
cooperation.




20151092-CA                    11               2018 UT App 156
                          State v. Logue


statement, after stating that “there is no forensic evidence”
linking Logue to the murder, defense counsel explained:

      There [are] no fingerprints. There’s no DNA.
      There’s no gunshot residue. There’s no physical
      evidence whatsoever that . . . Logue was there or
      had anything to do with this. It’s all based on the
      testimony of . . . witnesses.

Although the receipt is physical evidence, technically speaking,
it does not contradict defense counsel’s statement to the jury
because the receipt does not establish that Logue was at the
murder scene. And because the receipt documents a cash sale, it
does not even prove that it was Girlfriend who made the
purchase. Furthermore, Girlfriend testified that she purchased a
box of .38 caliber ammunition, while the receipt showed a cash
payment made by someone for one box of .32 caliber
ammunition. Thus, in the context of this case, there could not
have been any unfairly prejudicial effect from admission of the
receipt.

¶25 Second, defense counsel mitigated any credibility
concerns posed by the receipt in his closing argument. Because
Girlfriend testified that she had purchased .38 caliber
ammunition, defense counsel argued that Girlfriend’s testimony
did not align with the .32 caliber ammunition documented in the
receipt. Defense counsel also pointed out that officers did not
recover any .32 caliber ammunition during their search of
Girlfriend’s trailer home. He further argued that Girlfriend’s
testimony contradicted the time stamp of “4:23” on the receipt
because she said she bought the ammunition “around 6:00 or
6:30.” Defense counsel’s closing argument effectively
demonstrated that the connection between Girlfriend and the
receipt was tenuous at best.

¶26 For these reasons, we conclude that the Walmart receipt
did not have any unfairly prejudicial effect on defense counsel’s



20151092-CA                    12              2018 UT App 156
                           State v. Logue


credibility. We therefore conclude that the trial court acted
within its discretion in admitting the receipt and in denying
Logue’s motion for a new trial on the ground that the receipt
caused unfair prejudice.

            III. Constitutionality of Logue’s Sentence

¶27 Logue challenges the constitutionality of the sentencing
scheme in Utah Code sections 76-5-202 and 76-3-207.7. The
former section specifies that when a notice of intent to seek the
death penalty has been filed by the prosecutor, an aggravated
murder charge is a capital felony. Utah Code Ann.
§ 76-5-202(3)(a) (LexisNexis 2017). If a defendant is found guilty
of a capital felony, the jury sentences the defendant, unless the
defendant chooses to waive that right. Id. § 76-3-207(1)(c)(i). But
if the prosecutor chooses not to seek the death penalty, an
aggravated murder charge becomes a noncapital first degree
felony. Id. § 76-5-202(3)(b). And section 76-3-207.7 requires that a
defendant convicted of noncapital-first-degree-felony aggravated
murder be sentenced by the court, not the jury. Id.
§ 76-3-207.7(1).

¶28 Because a defendant charged with aggravated murder is
subject to different sentencing procedures at the prosecutor’s
discretion, Logue argues that the sentencing scheme violates the
federal equal protection and due process clauses, Utah’s uniform
operation of laws clause, and his right to a trial by jury under the
state and federal constitutions. These same challenges were
raised in Met v. State, 2016 UT 51, 388 P.3d 447, where the Utah
Supreme Court held that Utah Code section 76-3-207.7 and the
“dual-track sentencing structure for those convicted of
aggravated murder do not violate the various federal and state
constitutional provisions” raised by Logue. Id. ¶ 52. See also State
v. Reyos, 2017 UT App 132, ¶ 48, 402 P.3d 113 (holding that
sections 207 and 207.7, “taken together or independently,” do
not violate the state constitution’s Uniform Operation of Laws
Clause and the federal constitution’s Equal Protection Clause).




20151092-CA                     13               2018 UT App 156
                        State v. Logue


Because the Utah Supreme Court has already answered the
constitutionality question, we need not consider it further.


                       CONCLUSION

¶29 We conclude that there exists sufficient evidence to
support Logue’s aggravated murder conviction, that the trial
court’s admission of the Walmart receipt did not cause unfair
prejudice, and that the aggravated murder sentencing statutes
are constitutional. We accordingly affirm his convictions.




20151092-CA                  14             2018 UT App 156